           Case 3:00-cv-04599-WHO Document 1438 Filed 04/27/21 Page 1 of 7



1    RACHEL LEDERMAN, SBN 130192
2
     Alexsis C. Beach & Rachel Lederman, Attorneys
     P.O. Box 40339
3    San Francisco, CA 94140-0339
     (415) 282-9300; fax (510) 590-9296
4
     rachel@bllaw.info
5
     R. MICHAEL FLYNN, SBN 258732
6
     Flynn Law Office
7    1720 Broadway, Suite 430
     Mail To: P.O. Box 70973
8
     Oakland, California 94612
9    Phone: (510) 893-3226, fax: (866) 728-7879
     michael@flo-law.com
10

11   Attorneys for plaintiffs
                            UNITED STATES DISTRICT COURT
12
                           NORTHERN DISTRICT OF CALIFORNIA
13

14   DELPHINE ALLEN, et al.,                MASTER FILE No. C-00-4599-WHO
     Plaintiffs,                            ADMINISTRATIVE MOTION TO
15
     v.                                     CONSIDER WHETHER CASES
16   CITY OF OAKLAND, et al.,               SHOULD BE RELATED
17
     Defendants.                            (Civ. L.R. 3-12)
     COLES, et al.,                         No. C03-2961-TEH
18
     Plaintiffs,
19   v.
20   CITY OF OAKLAND, et al.,
     Defendants.
21
     ILWU Local 10, et al.,                 No. C03-2962-TEH
22   Plaintiffs,
23   v.
     CITY OF OAKLAND, et al.,
24
     Defendants.
25   SPALDING, et al.,                      No. C11-02867-TEH
26   Plaintiffs,
     v.
27
     CITY OF OAKLAND, et al.,
28   Defendants.


     ADM MOT RELATED CASES                                      1
            Case 3:00-cv-04599-WHO Document 1438 Filed 04/27/21 Page 2 of 7



1     CAMPBELL, et al.,                          No. C11-05498-JST
2     Plaintiffs,
      v.
3
      CITY OF OAKLAND, et al.,
4     Defendants.
5     ANTI POLICE-TERROR PROJECT,                No. C20-3866-JCS
      et al.
6
      Plaintiffs,
7     v.
8     CITY OF OAKLAND, et al.
      Defendants.
9
      JASMINE GAFFETT, et al.,                   No. 3:21-cv-02881-TSH
10    Plaintiffs,
11    v.
      CITY OF OAKLAND, et al.
12
      Defendants.
13

14          Plaintiffs JASMINE GAFFETT, et al., hereby notice the Court and all parties in
15
     each of the related matters identified herein, and moves the Court to consider whether
16

17
     any of the identified cases should be related. Civ. L.R. 3-12. This case involves the

18   Oakland Police Department’s repeated violation of federal court settlement orders in a
19
     series of lawsuits over the last 18 years. In each case, Oakland and OPD have agreed to
20
     prohibit its police from using dangerous impact munitions for crowd control, yet each
21

22   time Court jurisdiction to enforce the prior orders expires, the Oakland Police violate
23
     their agreement, causing serious, even life threatening injuries, and necessitating
24
     additional lawsuits. Plaintiffs bring this related case motion in compliance with L.R. 3-
25

26   12(b), by “promptly fil[ing] in the lowest-numbered case”—here Delphine Allen, et al. v.

27   City of Oakland, No. C-00-4599-WHO, and the series of subsequent related cases.
28




     ADM MOT RELATED CASES                                                  2
            Case 3:00-cv-04599-WHO Document 1438 Filed 04/27/21 Page 3 of 7



1           The Gaffett action concerns substantially overlapping subject matter and questions
2
     of law as each of the above-captioned cases. Delphine Allen was the earliest filed case,
3

4
     and Coles, Local 10, and Spalding were each related to Delphine Allen by order of Judge

5    Henderson. At the heart of the Gaffett, Spalding, and Campbell cases is the plaintiffs’
6
     claim that the OPD actions violated the OPD Crowd Control and Crowd Management
7
     Policy ("Crowd Control Policy”) that was adopted in settlement of Coles and Local 10,
8

9    and that these violations of the Policy and of protestors' constitutional rights have been
10
     condoned and ratified by the top officials of the City and the OPD.
11
            Coles and Local 10 arose from OPD shooting more than 50 demonstrators and
12

13   longshoremen with wooden bullets and other "less lethal" munitions during a peaceful

14   antiwar picket in 2003. On December 24, 2004, Judge Henderson approved a settlement
15
     in those cases, incorporating into the court's order the Crowd Control Policy, which the
16

17
     parties (including undersigned counsel) had jointly written during eight months of

18   negotiations. This detailed and comprehensive Crowd Control Policy, inter alia,
19
     prohibits the Oakland Police from using “less lethal” impact munitions for crowd control,
20
     and requires warnings and opportunity to disperse before carrying out mass arrests. Judge
21

22   Henderson’s settlement order required all members of OPD to be trained on the Policy on
23
     an ongoing basis. Judge Henderson retained jurisdiction to enforce the settlement for
24
     three years; the order and agreement between the parties remains in full force and effect.
25

26          However, in 2010, the Oakland Police, acting jointly with its mutual aid partner

27   Alameda County Sheriff’s Office (ACSO), violated the Coles / Local 10 settlement
28
     agreement and Crowd Control Policy by arresting 150 demonstrators without warnings or


     ADM MOT RELATED CASES                                                  3
            Case 3:00-cv-04599-WHO Document 1438 Filed 04/27/21 Page 4 of 7



1    opportunity to disperse. The demonstrators sued Oakland and Alameda County to enforce
2
     the Policy in the Spalding class action.
3

4
            While the Spalding matter was still pending, in 2011, the Oakland Police, again

5    aided by the ACSO, violated the Coles / Local 10 settlement agreement again, this time
6
     by shooting a large number of peaceful demonstrators with various “less lethal” impact
7
     munitions, in the exact manner prohibited by the Crowd Control Policy. Numerous
8

9    people were injured. Veteran Scott Olsen was shot in the head, his skull shattered, and
10
     sustained permanent brain damage. Mr. Olsen lay on the ground bleeding from the head
11
     right in front of a line of dozens of Oakland Police Officers, yet not one officer came to
12

13   his aid or reported the incident, even when an OPD officer threw an explosive grenade at

14   Mr. Olsen and Good Samaritans who were trying to help him as he lay critically injured
15
     on the pavement. Demonstrators had to file another lawsuit to enforce the Policy,
16

17
     Campbell et al.

18          Judge Henderson declined to relate the Campbell case, but the City of Oakland
19
     and the Spalding and Campbell plaintiffs entered into companion settlements in 2013,
20
     strengthening and re-affirming the Crowd Control Policy. Both Judge Henderson and
21

22   Judge Tigar retained jurisdiction to enforce the settlement for a four year period that
23
     ended in the fall of 2017.
24
            During that four-year period, undersigned plaintiffs’ counsel had numerous further
25

26   meet and confer sessions with OPD and the City to discuss OPD’s response to ongoing

27   demonstrations, and clarify aspects of the Crowd Control Policy. Undersigned counsel
28
     participated in crowd control trainings for all OPD commanders, sergeants and tactical


     ADM MOT RELATED CASES                                                  4
            Case 3:00-cv-04599-WHO Document 1438 Filed 04/27/21 Page 5 of 7



1    team members, to explain and guide police on how effective and good faith
2
     implementation of OPD’s Crowd Control Policy would avoid harm to demonstrators and
3

4
     police and liability to the City, and be more effective for public safety. The Crowd

5    Control Policy as revised in the Spalding / Campbell settlement requires OPD to brief
6
     mutual aid agencies like ACSO on the Policy, and ensure that agencies such as ACSO
7
     follow the Policy when providing mutual aid in Oakland.
8

9           In anticipation of large demonstrations in Oakland following the killing of George
10
     Floyd, undersigned counsel contacted Oakland Police and City officials on May 29,
11
     2020, reminding them of their obligations under the federal court settlements in Spalding,
12

13   Campbell, and Coles/ Local 10, and the Crowd Control Policy. However, that very same

14   night, OPD and ACSO again engaged in widescale Crowd Control Policy violations,
15
     including but not limited to, shooting and injuring large numbers of demonstrators with
16

17
     “less lethal” impact munitions.

18          The most recent case, Gaffett, arises from the May 29-June 1 George Floyd
19
     demonstrations, and again seeks to enforce the OPD Crowd Control Policy and the prior
20
     federal court settlement orders in Coles, Local 10, Spalding, and Campbell, as well as to
21

22   similarly restrict ACSO’s use of dangerous munitions. Anti-Police Terror Project also
23
     concerns these same protests and also challenges law enforcement’s use of impact
24
     munitions and other dangerous weapons there. Judge Spero has issued a preliminary
25

26   injunction in the Anti-Police Terror Project case. However, Alameda County is not a

27   party in Anti-Police Terror Project.
28




     ADM MOT RELATED CASES                                                 5
            Case 3:00-cv-04599-WHO Document 1438 Filed 04/27/21 Page 6 of 7



1           The Gaffett, Anti-Police Terror Project, Campbell, Spalding, Coles and Local 10
2
     plaintiffs all contend that OPD’s use of force and unlawful arrests, which violated the
3

4
     Crowd Control Policy, prior settlement orders and the plaintiffs’ constitutional rights,

5    have been condoned and ratified by the top officials of the City and the OPD, and seek
6
     injunctive relief to bring a halt to these practices. The Delphine Allen action resulted
7
     from a repeated pattern and practice of egregious civil rights violations by OPD officers
8

9    which were authorized, ratified, and/or encouraged by high ranking OPD supervisors.
10
     The parties in the Delphine Allen action reached a Negotiated Settlement Agreement that
11
     requires substantial reforms and is subject to the continuing supervision of Judge Orrick
12

13   (since Judge Henderson’s retirement) and the court-appointed Monitor. The settlement

14   agreement includes remedial action relevant to the Gaffett case, including, the training,
15
     control, supervision and discipline of OPD Officers with respect to use of force and
16

17
     revisions of OPD policy with respect to reports, investigations and discipline. These

18   reforms are still in the process of being implemented due to repeated setbacks, similar to
19
     those recounted above with regard to the Crowd Control Policy.
20
            As in all the aforementioned cases, the Gaffett plaintiffs claim that the City of
21

22   Oakland and its police officers have engaged in a pattern and practice of misconduct that
23
     was encouraged, authorized and/or condoned by high-ranking City of Oakland officials
24
     and/or police department managers and supervisors. Plaintiffs are seeking remedial relief
25

26   to enforce the Policy and to protect constitutional rights with regard to policing of

27   demonstrations and crowd events by members of the OPD and ACSO. Unless these
28
     cases are related, there is the substantial likelihood that there would not only be a


     ADM MOT RELATED CASES                                                   6
            Case 3:00-cv-04599-WHO Document 1438 Filed 04/27/21 Page 7 of 7



1    significant duplication of effort, waste of judicial resources and unnecessary expense, but
2
     there would also be the possibility of inconsistent results which could adversely impact
3

4
     the reforms agreed to, and still to be fully implemented, by the City of Oakland in the

5    Delphine Allen action, as well as the reforms agreed to, and now being violated, in the
6
     Coles, Local 10, Spalding, and Campbell actions.
7
            Therefore, plaintiffs respectfully submit that the instant case should be related to
8

9    the Delphine Allen action (currently before Judge Orrick) and the cases previously related
10
     thereto, Coles, Local 10, and Spalding; alternatively, to the Anti-Police Terror Project
11
     action (Judge Spero), or to the Campbell action (Judge Tigar).
12

13   Dated: April 26, 2021       Respectfully submitted,
                                 /S/ Rachel Lederman
14
                                 Alexsis C. Beach & Rachel Lederman, Attorneys
15                               Flynn Law Office
16                               Attorneys for plaintiffs

17

18

19

20

21

22

23

24

25

26

27

28




     ADM MOT RELATED CASES                                                  7
